UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6649



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES VERNON HARRIS,

                                              Defendant - Appellant.




                              No. 00-7599



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES VERNON HARRIS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-96-23, CA-00-751-3-17)


Submitted:   March 23, 2001                 Decided:   April 16, 2001
Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


No. 00-7599 affirmed and No. 00-6649 dismissed by unpublished per
curiam opinion.


James Vernon Harris, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 00-7599, James Vernon Harris appeals the district

court’s order denying relief on his motion filed pursuant to 28

U.S.C. § 2241 (1994) for failure to exhaust his administrative

remedies, see Harris v. United States, Nos. CR-96-23; CA-00-751-3-

17 (D.S.C. Oct. 2, 2000), and the district court’s order denying

his motion for bail pending appeal in No. 00-6649, see Harris v.

United States, Nos. CR-96-23; CA-00-751-3-17 (D.S.C. Mar. 31,

2000).

     To the extent that Harris seeks to challenge the computation

of his sentence through a § 2241 petition, he must first exhaust

administrative remedies.   United States v. Wilson, 503 U.S. 329,

334-37 (1992).    While Harris claims he has attempted to seek ad-

ministrative redress, there is nothing in the record demonstrating

he has done so.   To the extent that Harris seeks to challenge the

validity of his conviction or sentence, such a claim may only be

raised in a motion pursuant to 28 U.S.C.A. § 2255 (West Supp.

2000).   United States v. Miller, 871 F.2d 488, 489-90 (4th Cir.

1989).

     Accordingly, we affirm the district court's order denying

Harris' § 2241 petition* (No. 00-7599).   We deny the motion for a


     *
       Because the district court found it was without jurisdiction
to consider Harris' claim for credit for time served because Harris
failed to exhaust his administrative remedies and failed to show
the futility in failing to so exhaust, our affirmance is without
prejudice to Harris' right to re-file his petition upon exhaustion

                                 3
certificate of appealability as unnecessary and dismiss as moot

Harris’ appeal of the district court’s order denying his motion for

bail pending appeal (No. 00-6649) based on our determination that

Harris’ underlying appeal is without merit.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                    No. 00-7599 - AFFIRMED

                                    No. 00-6649 - DISMISSED




or upon a showing of futility in attempting to exhaust his admin-
istrative remedies.


                                4